PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Just, Peter
Application No. 16/302,506
Filed: November 16, 2018	
Attorney Docket No. 3827.0010001
:
:
:                DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed October 1, 2020, which set a shortened statutory period for reply of three (3) months. A three (3) months extensions of time under the provisions of 37 CFR 1.136 (a) was obtained on March 31, 2021. Accordingly, this application became abandoned on April 2, 2021.  
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Peter Just, a Request for Continued Examination (RCE), an Amendment under 37 CFR 1.114 and payment of the RCE fee of $680.00 (previously received March 31, 2021), (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2876 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114 on April 12, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET